Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9, 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being taught by Liu (PGPUB 014/0300298).
With respect to claim 1, Liu teaches a method comprising, operating an electrical braking system (200) in at least one mode; 
sensing a condition (paragraph 0025; lines 1-7) of the electrical braking system; and performing braking based (paragraph 0032; lines 1-15)  at least in part on the at least one mode and the sensed condition.
With respect to claim 2, Liu teaches further comprising operating the electrical braking system in a pulsed mode, wherein when in the pulsed mode a switch that is parallel with a brake resistor is (fig. 4, 202 open) switched OFF; and controlling a first brake drive switch based on a configurable duty cycle (paragraph 0032; lines 1-15).
With respect to claim 6, Liu teaches further comprising operating the electrical brake system in a combination pulsed braking and resonance regenerative mode; switching a switch parallel to the (fig. 4, 202 open) brake resistor OFF; and switching a first brake drive switch according to a configurable duty cycle (paragraph 0032; lines 1-15) to allow for pulsed braking and resonance regeneration.

With respect to claim 8, Liu teaches wherein the sensed condition exceeds a (paragraph 0032; lines 1-15) DC link upper threshold voltage.
With respect to claim 9, Liu teaches wherein switching is controlled by (paragraph 0032; lines 1-15) pulse width modulation (PWM) signal.
With respect to claim 11, Liu teaches system comprising: 
a controller (10); a motor coupled to an H-bridge network (140); 
a DC link (130) coupled to the motor; and 
an electrical braking system (200) electrically coupled to the motor, the electrical braking system comprising: 
a sense circuit (paragraph 0025; lines 1-7) configured to sense a condition of the DC link; 
a brake resistor (206) coupled to the DC link; a drive circuit (210) coupled to the sense circuit; and a transformer (120) for regeneration.
With respect to claim 12, Liu teaches wherein the electrical braking system is configured to operate in a pulsed mode, wherein when in the pulsed mode a switch that is parallel with the brake resistor (fig. 4, 202 open) is switched OFF; and control a first brake drive switch based (paragraph 0032; lines 1-15)  on a configurable duty cycle.
With respect to claim 14, Liu teaches wherein the electrical braking system is configured to operate in a combination pulsed braking and resonance regenerative mode; switch a switch parallel (fig. 4, 202 open) to the brake resistor OFF; and switch a first brake drive switch according to a configurable duty cycle (paragraph 0032; lines 1-15) to allow for pulsed braking and resonance regeneration.
With respect to claim 15, Liu teaches wherein the sensed condition is (paragraph 0025; lines 1-7) a DC link voltage.

With respect to claim 17, Liu teaches wherein the controller is configured to provide control signals (paragraph 0032; lines 1-15) including pulse width modulation (PWM) signal.
With respect to claim 18, Liu teaches wherein the sense circuit comprises a Zener diode (208) configuration.
With respect to claim 19, Liu teaches wherein the electrical braking system is configured in a star (fig. 2, 200) connected configuration.
Claims 3-5, 10, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICK D GLASS/Primary Examiner, Art Unit 2846